Case 1:20-cv-00173-TS-JCB Document 33 Filed 03/11/21 PageID.547 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                          MEMORANDUM DECISION AND
                                                               ORDER
                  Plaintiff,

    v.                                                   Case No. 1:20-CV-00173 TS-JCB

    RIDLEY’S FAMILY MARKETS, INC. et.
    al,                                                     District Judge Ted Stewart

                  Defendants.                           Magistrate Judge Jared C. Bennett


          This case was referred to Magistrate Judge Jared C. Bennett pursuant to 28 U.S.C.

§ 636(b)(1)(A). 1 Before the court is Defendants Ridley’s Family Markets, Inc. and Ridley’s Food

Corporation (collectively “Ridley”) Motion to Compel Mediation (“Motion”). 2 The court heard

oral argument on the motion on March 9, 2021. 3 At the conclusion of the hearing, the court took

the matter under advisement. For the reasons set forth below, the court finds that compelling the

parties to mediate at this juncture will prove unproductive and inefficient, and therefore denies

the Motion.




1
    ECF No. 17.

2
    ECF No. 23.

3
    ECF No. 32.
Case 1:20-cv-00173-TS-JCB Document 33 Filed 03/11/21 PageID.548 Page 2 of 5




                                              BACKGROUND

           After investigation, the United States brought a civil action against Ridley for allegedly

violating various provisions of the Controlled Substances Act. 4 Specifically, the United States

alleges that Ridley’s practices in filling prescriptions for opioid medication warrants civil

penalties and injunctive relief. 5 Ridley contends that the Ridley did not offend the requirements

of the Controlled Substances Act and, consequently, moved to dismiss this action. 6 That motion

is pending before Judge Stewart and briefing is not yet complete.

           Shortly after filing its motion to dismiss, Ridley filed the instant motion seeking an order

compelling the United States to mediate its claims against Ridley. 7 The United States responds

that mediation would not be productive at this point in the litigation and strongly opposes the

motion. 8

                                                ANALYSIS

           Although the court may, in its discretion, require the parties to participate in mediation, it

declines to do so at this juncture in the proceedings. The court has at least four sources of

authority to order non-binding mediation: (a) local rules, (2) an applicable statute, (3) the Federal




4
    21 U.S.C. §§ 801 to 971.

5
    ECF No. 2 at 21 to 22.

6
    ECF No. 21.

7
    ECF No. 23.

8
    ECF No. 25.



                                                     2
Case 1:20-cv-00173-TS-JCB Document 33 Filed 03/11/21 PageID.549 Page 3 of 5




Rules of Civil Procedure, and (4) the court’s inherent authority. 9 Ridley contends that two of

these four sources apply here and militate in favor an order to mediate: local rules DUCivR 16-2

and 16-3 and the court’s inherent authority. 10 Each are discussed below in turn.

           In the District of Utah, only two local rules apply to mediation here. First, DUCivR 16-2

allows the court to refer a matter to mediation “after consultation with the parties at the initial

scheduling conference either on motion of one or more parties or on the court’s motion.” 11

However, because the parties have not had a scheduling conference, this rule does not apply.

Second, DUCivR 16-3 provides that “[t]he assigned judge may require, or any party may at any

time request, the scheduling of a settlement conference” before a United States Magistrate Judge.

Unlike DUCivR 16-2, Rule 16-3 does not require a scheduling conference. Despite granting the

assigned judge authority to order mediation, Rule 16-3 does not provide any guidance as to how

the court’s discretion for ordering a settlement conference is to be executed. Thus, although local

rule authorizes the court to order a settlement conference, the court must look elsewhere for

guidance as to how it should exercise this discretion.

           This is where the court’s inherent authority comes in. Although a court has authorization

by local rule and inherent authority to order mediation as a way of managing the litigation before

it, the court must be mindful that “[w]hen mediation is forced upon unwilling litigants, it stands



9
    In re Atlantic Pipe Co., 304 F.3d 135, 140 (1st Cir. 2002).

10
  ECF No. 23 at 1, 4-5. Ridley’s also mentions the Alternative Dispute Resolution Act of 1998, 28 U.S.C. §§ 651 to
658 and Fed. R. Civ. P. 16(c)(2)(I) as sources of authority, but as Ridley correctly notes, these sources relate to the
formation of the court’s alternative dispute resolution program and refer back to the court’s local rules for authority
to order mediation in the context of a scheduling order.

11
     DUCivR 16-2(e) (emphasis added).



                                                             3
Case 1:20-cv-00173-TS-JCB Document 33 Filed 03/11/21 PageID.550 Page 4 of 5




to reason that the likelihood of settlement is diminished. Requiring parties to invest substantial

amounts of time and money in mediation under such circumstances may well be inefficient.” 12

Here, the United States has clearly stated that it does not want to participate in mediation at this

early stage of the litigation because a motion to dismiss is pending, and it needs to conduct more

discovery. The current resistance of the United States to mediate strongly militates against

ordering mediation because doing so is unlikely to be fruitful regardless of the United States’

amenability to settling other cases of a similar ilk.

           Additionally, the fact that the United States is bringing this civil action in its sovereign,

law enforcement capacity further counsels hesitation to compel mediation here. Congress

instructed that “[n]othing in [28 U.S.C. § 652] shall alter or conflict with the authority of the

Attorney General to conduct litigation on behalf of the United States . . . .” 13 This concern is

especially acute where, as here, the United States brings a civil action in its sovereign, law

enforcement capacity instead of acting as a mere proprietor of its own proprietary interests. 14

Although this is a civil action, courts are precluded by rule and the doctrine of Separation of

Powers from ordering the United States and a criminal defendant to engage in plea negotiations

to settle a pending prosecution. 15 Indeed, merely ordering the United States and a criminal



12
     In re Atlantic Pipe Co., 304 F.3d at 144.

13
     28 U.S.C. § 652(c).

14
  Cf. Light v. United States, 220 U.S. 523, 536-37 (1911) (recognizing the legal difference between the United
States acting as a legal sovereign and as a proprietor over its own proprietary interests).
15
  Fed. R. Crim. P. 11(c)(1) (stating that a court cannot participate in plea discussions); United States v. Davila, 569
U.S. 597, 608, 613 (holding that United States Magistrate Judge committed structural error by inserting himself into
plea negotiations between the United States and the defendant).



                                                           4
Case 1:20-cv-00173-TS-JCB Document 33 Filed 03/11/21 PageID.551 Page 5 of 5




defendant to sit down with or without a private mediator and discuss whether they can “work

something out” would be an improper intrusion of the Article III branch of government into the

exclusive prerogative of the Article II branch of government to enforce the law. Although this is

not a criminal case—and although the court may ultimately have the authority to order mediation

even when the United States is acting in a sovereign, civil law enforcement capacity—the United

States’ reluctance to negotiate in its civil law enforcement capacity is at least enough to counsel

against ordering mediation here considering the practical concerns expressed in the preceding

paragraph. Given this sovereignty concern and the practical concerns of ordering a reluctant

party to mediation, the court will not use its discretion to order mediation despite the salutary

effects that may be realized from such an exercise.

                                              ORDER

         For the reasons stated above, the court DENIES the Motion to Compel Mediation. 16

         DATED this 11th day of March 2021.

                                              BY THE COURT:



                                              JARED C. BENNETT
                                              United States Magistrate Judge




16
     ECF No. 23.


                                                  5
